McIver, A. J.
As I am unable to concur'in the conclusion which has been reached by a majority of the court, I will proceed to state, briefly, "the reasons for my dissent.
I do not regard the objection raised by the demurrer as a technical but rather as a substantial objection. It seems to me that giving to the various allegations of the complaint the most liberal construction, as is required by the provisions of the code, it is impossible to conclude that sufficient facts are stated to give the plaintiff a cause of action. On the contrary, the facts stated show not only that the plaintiff has no cause of action, but that, assuming those facts to be true, the right of action is in the defendant, Mrs. Earle, or in McEall, if he has not abandoned his lease. If the action be regarded as an action for damages done to real estate, there is no allegation that the plaintiff had title to or possession of such real estate. So if the action be regarded as an action for damages for taking the personal property mentioned in the complaint, there is a like absence of any allegation that the plaintiff had possession of or was entitled to such personal property. On the contrary, the allegations in the complaint show clearly that the real estate and personal property referred to was the property of Mrs. Earle or of McEall, and if any wrong was done by the defendants, "Verner & Stribling, it was done to Mrs. Earle or McFall, and not to the plaintiff. By the express terms of the written agreement between the plaintiff and McFall, set out in the complaint, which was afterwards adopted by Mrs. Earle, the only change being an increase in the amount to be given plaintiff, the plaintiff was a mere hireling for wages, the amount of which was fixed, not in money, but in a certain proportion of the crop, and she had no interest in or authority over the land or the crop, but only a right to claim a certain pro*8portion of the crop, or its value, as a compensation for her labor. The land, as well as the crop, was Mrs. Earle’s or McFall’s, and for any trespass committed upon either, the right of action was in Mrs. Earle or McFall, and not in the plaintiff. Rogers v. Collier, 2 Bail. 581; State v. Gay, 1 Hill 364; Holcombe v. Townsend, 1 Hill 399.
The subsequent case of Burgess v. Carpenter, 2 S. C. 7, is not in conflict with these cases, because, although the Circuit judge, in that case, did rest his decision upon the ground that “ the contract to pay Henry Burgess a share in the crop made him a co-partner and not a servant,” the Supreme Court does not place its decision upon any such ground, but upon the ground that the common law gives no right of action to the master for any injury done to' the servant, except where the servant is a menial one; and that as Henry Burgers was “ exclusively concerned in the cultivation of. the soil and the products arising therefrom, and there being no domestic caste in the nature of his service, (which, it had been argued, was the test of menial service,) he does not fall within the class to which the term ‘servant’ can in any sense be applied.” The case does not touch the question as to whether a person employed to cultivate a crop under a contract that his services shall be compensated by giving him a certain portion of the crop instead of a specific amount of money, is a partner or a mere employee.
I do not think the allegations contained in the sixth paragraph of the complaint, can be regarded as stating a separate cause of action. The rule is, that while a plaintiff may combine in one complaint several distinct causes of action, under certain restrictions, not necessary to be adverted to here, yet these different causes of action must be stated separately, in order that the defendant may plead to them separately, if necessary or desirable. Indeed, I do not suppose that the plaintiff intended the statement in that paragraph as an allegation of a separate cause of action, or as an allegation of facts at all, but rather as a statement of the legal conclusion which the plaintiff drew from the facts previously stated than a statement of independent facts.
I think, therefore, that the demurrer was properly sustained, and that the judgment of the Circuit Court should be affirmed.
Judgment reversed.